Citation Nr: 0721209	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-26 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board previously remanded this matter in April 2006.  The 
requested development has been completed, and this matter is 
now before the Board for appellate review.


FINDINGS OF FACT

1.  Bilateral hearing loss is related to active service.   

2.  Tinnitus is related to active service.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. § 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a March 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
types of evidence VA would be responsible for obtaining and 
what type of evidence VA would assist the veteran in 
obtaining.  The veteran was also advised to submit any 
relevant evidence in his possession.  This notice complied 
with the timing requirements set forth in Pelegrini, as it 
was provided prior to the initial unfavorable rating 
decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The evidence in this case 
includes service medical records and post-service private and 
VA medical records.  The veteran has also been afforded a VA 
examination.  The veteran has not identified any outstanding 
evidence that is pertinent to this claim.  Therefore, the 
Board finds that the duty to assist has been satisfied, and 
the Board may proceed to review the veteran's claim.

II.  Analysis of Claim

The veteran seeks service connection for hearing loss and 
tinnitus.  The veteran asserts that these disabilities were 
caused by noise exposures during his service as a crewmember 
on combat aircraft.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including hearing loss, if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the evidence shows that the veteran engaged in combat 
with the enemy, VA will accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease if consistent with the circumstances, 
conditions or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
any reasonable doubt in favor of the veteran. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection, but it eases 
the combat veteran's burden of demonstrating the occurrence 
of some in-service incident to which the current disability 
may be connected.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2006).

The veteran served on active duty from September 1966 to June 
1968.  The DD-214 reflects that the veteran served in Vietnam 
as an airborne infrared repair technician.   Service medical 
records are negative for any findings of hearing impairment, 
with normal findings noted during the enlistment and 
separation examinations.   

A VA audiological examination performed in August 2003 
provides the earliest post-service documentation of a 
diagnosis of hearing loss.  A report of that examination 
reflects that the veteran reported bilateral hearing loss and 
tinnitus.  He reported in-service noise exposures including 
gunfire, aircraft engines and explosions.  Puretone 
thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
RIGHT
30
30
30
35
50
LEFT
30
40
40
40
50

Speech recognition scores were 92 percent in the right ear 
and 88 percent in the left ear.  The VA examiner diagnosed 
mild sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear.  The VA examiner 
opined that the veteran's hearing loss and tinnitus are not 
related to service.  The examiner stated that this opinion 
was based upon a review of the service medical records, which 
contain no documentation of hearing loss.   

The veteran underwent a VA audiological examination in 
November 2006.  The examiner indicated that the claims file 
was reviewed.  The veteran's complaints included bilateral 
hearing loss and tinnitus.  Puretone thresholds, in decibels, 
were as follows:  
 


500
1000
2000
3000
4000
RIGHT
30
35
30
35
55
LEFT
30
35
35
40
55

Speech recognition scores were 96 percent in the right ear 
and 92 percent in the left ear.  The examiner opined that the 
veteran's hearing loss and tinnitus are "at least as likely 
as not" related to military service.  The examiner explained 
that the veteran's separation examination did not test 
hearing at levels of 3000, 6000 or 8000 Hertz.  The examiner 
reasoned that the veteran may have had hearing loss at 
separation at 6000 or 8000 Hertz because noise-induced 
hearing loss is first shown at those frequencies.  

The Board notes that the 2003 and 2006 VA examination reports 
contain conflicting opinions regarding whether the veteran's 
hearing loss and tinnitus disabilities are causally related 
to service.  The Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The VA examination reports indicate that the 2003 VA 
examination and the 2006 VA examination were performed by the 
same audiologist.  In the 2006 examination report, the 
examining audiologist acknowledged the earlier negative nexus 
opinion regarding service connection.  However, the 
audiologist stated that the veteran may have had high 
frequency hearing loss at separation that would not have been 
diagnosed because frequencies of 6000 and 8000 Hertz were not 
tested.  The examiner further indicated that noise-induced 
hearing loss presents first at those frequencies.  The Board 
finds that the 2006 VA examination reports should be accorded 
greater weight, as it explains how the veteran's current 
hearing loss may be related to service, even in the absence 
of documented hearing loss in service. 

The veteran has also submitted an opinion from his former 
spouse, who is an audiologist.  In a November 2002 statement, 
she indicates that she was employed as a clinical audiologist 
at the time of the veteran's return from Vietnam and that she 
recognized behavioral and communicative difficulties typical 
of auditory dysfunction.  She indicated that she tested his 
hearing in 1969 and documented mild to moderate bilateral 
sensorineural hearing loss in both ears.  The Board notes 
that medical records of those tests are not in evidence.  

The Board concludes that the evidence favors the veteran's 
claim for service connection for bilateral hearing loss and 
tinnitus.  As noted above, in order for service connection to 
be granted, the evidence must show (1) current disability;
 (2) medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson, supra.   The requirements have been met in this 
case.  VA medical records demonstrate a current diagnosis of 
bilateral hearing loss and tinnitus.  The veteran's report of 
noise exposure is consistent with his military occupational 
specialty of airborne infrared technician.  Additionally, 
competent medical evidence provides a nexus between the 
veteran's in-service noise exposure and his current hearing 
loss and tinnitus disabilities.  Accordingly, the Board finds 
that service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


